DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/05/2020 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group ll, a non-transitory computer readable medium, Claims 6-10 and new claims 11-20, in the reply filed on 08/25/2021 is acknowledged. Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the “112” in Fig. 1 and “255” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The specification discloses “The stripe region bound by solidified stripes 256 and 257 on a second layer 216” in Pa [0039], lines 12-13 while the stripe 257 is not on the second layer 216 but on the layer 217.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teulet (US2015/0210013) in view of Hellestam (US 2016/0167160) (All of record).

With respect to claim 6, Teulet teaches an additive manufacturing method (Pa [0082]-[0087] and Fig. 11) comprising: 
irradiating (“treated by laser beams coming from two galvanometric heads”) a first portion of build material within a first scan region (“effective sintering zone 122”) along a first irradiation path (“path 132”) (Pa [0082] and [0083]); 
irradiating (“treated by laser beams coming from two galvanometric heads”) a second portion of build material within a second scan region (“effective sintering zone 124”) along a second irradiation path (“path 134”) (Pa [0082] and [0084]), wherein the second scan region (“124”) is offset with respect to the first scan region (“122”) thereby defining an offset region (“overlap zone 126”) (“The effective zones 122 and 124 overlap on an overlap zone 126”, Pa [0082]), wherein the offset region (“126”) is at least partially solidified by the first irradiation path (“132”) and the second irradiation path (“134”) (“the layer of liquid or powdered material to be solidified by the laser is positioned.”, Pa [0048]) and a reference line (one vertical line in the overlap zone) intersects the first irradiation path and the second irradiation path within the offset region (Fig. 11), wherein the reference line is substantially parallel to a side of the first scan region (“an edge 130 of the effective sintering zone 122”, Pa [0082] and Fig. 11).

In the same field of endeavor, method for additive manufacturing, Hellestam teaches a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (Pa [0093]) such that these computer program instructions stored can direct a computer or other programmable data processing apparatus to function in a particular manner (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teulet with the teachings of Hellestam so that the one would substitute a non-transitory computer-readable storage medium for the software means and install all computer program instructions for Teulet’s method therein for the purpose of implementing Teulet’s method by connecting the non-transitory computer-readable storage medium with the central unit. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 7, Teulet as applied to claim 6 above further teaches that the first portion of build material is irradiated within the first scan region (“122”) when a build unit (“optical treatment chain”) is at a first location with respect to the object, and the second portion of build material is irradiated within the second scan region (“124”) is formed when the build unit is at a second location different from the first location (“when the galvanometric head is positioned in a first position having the effective sintering zone 122 as associated sintering zone, the laser beam is applied along all of the paths 132, and next, when the galvanometric head is positioned in the second position having an effective sintering zone 124 as associated sintering zone, the laser beam is applied along all of the paths 134.”, Pa [0086]).

With respect to claim 8, Teulet as applied to claim 6 above further teaches that when a build unit (“the galvanometric head”) is positioned in a first position having the first scan region (“the effective sintering zone 122”) as associated sintering zone, the laser beam is applied along all of the paths 132, and next, when the build unit (“the galvanometric head”) is positioned in the second position having the second scan region (“an effective sintering zone 124”) as associated sintering zone, the laser beam is applied along all of the paths 134 (Pa [0086]), but does not specifically teach that the first scan region and the second scan region are located on a mobile build platform, wherein the first portion of the build material is in a first location with respect to a build unit and the at least partially solidified portion within the second scan region is formed when the mobile build platform is in a second location with respect to the build unit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teulet with the teachings of Hellestam so that the one would incorporate the rotating work table into Teulet’s manufacturing installation so that instead of or with moving the galvanometric head, by rotating the work table the work table moves from the first location to the second location with respect to the galvanometric head in order to obtain the same result (to implement Teulet’s method).

With respect to claim 9, Teulet as applied to claim 6 above further teaches that the at least partially solidified portion within the first scan region (“122”) includes a first solidification line and a second solidification line substantially parallel to the first solidification line, wherein the first solidification line crosses the reference line and the second solidification line does not cross the reference line (See the annotated Fig. 11 below).

With respect to claim 10, Teulet as applied to claim 9 above further teaches that the at least partially solidified portion within the second scan region (“124”) includes a third solidification line and a fourth solidification line substantially parallel to the third solidification line, wherein the third solidification line does not cross the reference line 

    PNG
    media_image1.png
    659
    1076
    media_image1.png
    Greyscale


With respect to claims 11, Teulet as applied to claim 10 above further teaches that the first solidification line is bounded by a stripe, which represents a border for the first solidification line (“paths 132, which are horizontal rectilinear paths, each defined by two points, one point belonging to the geometric contour of the two-dimensional section to be treated and one point situated on one of the edges 128 or 130 of the overlap zone 126.”, Pa [0083]).  

With respect to claims 12, Teulet as applied to claim 11 above further teaches that the first solidification line is bounded by a second stripe, which represents a second border for the first solidification line (“paths 134, which are horizontal rectilinear paths, each defined by two points, one point belonging to the geometric contour of the two-

With respect to claim 13, Teulet as applied to claim 6 above further teaches that irradiating the first portion of build material comprises irradiating the first portion of build material with a laser (“laser beams coming from two galvanometric heads”, Pa [0082]).  

With respect to claims 14-16, Teulet as applied to claim 6 above further teaches that the manufacturing method comprises adjusting a first process parameter for irradiating the first portion of build material within the first scan region along the first irradiation path, and adjusting a second process parameter for irradiating the second portion of build material within the second scan region along the second irradiation path, wherein the first process parameter is different than the second process parameter (“when the galvanometric head is positioned in a first position having the effective sintering zone 122 as associated sintering zone, the laser beam is applied along all of the paths 132, and next, when the galvanometric head is positioned in the second position having an effective sintering zone 124 as associated sintering zone, the laser beam is applied along all of the paths 134.”, Pa [0086]).

With respect to claim 17, Teulet as applied to claim 16 above further teaches the case where two optical treatment chains are used at the same time (Pa [0085]) or in two stages (not substantially simultaneously) (Pa [0087]) as well as the case where a 
Hellestam as applied in the combination above further teaches two electron beam sources 1 and 21 which have different powers (Pa [0071]), and possibility to use laser beam sources instead of electron beam sources (Pa [0122]).
One would have found it obvious to use two laser beam sources which having different powders with two different galvanometric heads for the purpose of forming a 3D object, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 18, Teulet as applied to claim 16 above further teaches that the additive manufacturing method is a direct laser sintering method (“manufacturing three-dimensional objects using superimposed layers, able to apply, for each layer to be manufactured, laser beam solidification of a layer of a powdery or liquid material placed in a sintering field”, Pa [0001]), but is silent to a direct metal laser sintering method or a direct metal laser melting method.
Hellestam as applied in the combination above further teaches using metal powder material 3 (Pa [0049]) in the selective laser sintering SLS or selective laser melting SLM (Pa [0047]).


With respect to claim 19, Teulet as applied to claim 16 above further teaches that the offset region is at least partially solidified by the first irradiation path and the second irradiation path (“solidified by the laser is positioned.”, Pa [0048]).  

With respect to claim 20, Teulet as applied to claim 6 above further teaches that an interlocking solidification path (“interlacing of the paths in the overlap zone 126”, Pa [0086]) is used to at least partially solidify a space between the first scan region and the second scan region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742